Note by
BiíaNNON, Judge:
I wish to say that I am not clear, that our decision conforms exactly to dry law in excusing Mrs. Cresap from laches from ignorance of'the legal construction of the will, and in holding that the amended and supplemented bill was no departure from the original bill. But as to laches, the Court has wide rango to do equity according to .the facts of each case, and the claim of Mrs. Cresap is so just, and her excuse for delay so strong, that I con*597cur under this head. As to departure, the objection is technical, not going to the merits of the case. Why may we not treat the amended and supplemental bill as an original bill to accomplish justice? . ;